Citation Nr: 1824735	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1959 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The claim has since been removed to the Reno, Las Vegas RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Bilateral hearing loss is shown to be related to in-service noise exposure.

2. Tinnitus was first manifested on active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection of tinnitus are  met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, .307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a). Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, a preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss and tinnitus due to in-service acoustic trauma.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

There is no dispute that the Veteran has a current bilateral sensorineural hearing loss disability, and tinnitus.  Both VA and private audiologists have demonstrated a bilateral hearing loss disability on testing throughout the appellate period, and the Veteran is competent to report his ringing in the ears, which VA doctors have confirmed as tinnitus.  Further, noise exposure in service is well-established.  The Veteran served as an Air Force pilot and his statements with respect to in-service exposure to acoustic trauma as a pilot and loud repetitive cannon fire during his tour are consistent with the circumstances and conditions of his service.  

The dispositive question is whether there is a nexus, or link, between his currently shown hearing loss and tinnitus and service.  Service treatment records reveal repeated audiometric testing over the course of service.  The September 2015 VA examiner stated that these revealed no significant threshold shifts on active duty.  The Veteran did not complain of any hearing problems in service, though he states that he did report tinnitus to a flight surgeon in about 1960.  Records do show treatment for a vertigo episode.  There are no records showing  complaints of or treatment for hearing problems and tinnitus until approximately 2013, when the Veteran purchased hearing aids from a private provider after an audiometric examination, though the record indicates the Veteran had been having trouble with hearing for some time prior to that date. VA records, especially, address complaints of ongoing ringing in the ears.

The September 2015 VA examiner noted the exposure to noise in service and accepted the Veteran's reports of acoustic trauma.  However, he found that hearing loss was not related to service based on the lack of any significant threshold shift in service on repeated audiometric testing.  He also opined that tinnitus was not likely related to service because it was a symptom of the nonservice-connected hearing loss.

He failed, though, to consider the Veteran's competent and credible report that he had first experienced tinnitus in service, and such had continued, and worsened, since that time.  The Veteran is competent to report symptoms of tinnitus, and hence to diagnose the condition.  The Veterans reports of first-hand experience of tinnitus in service, combined with service treatment records showing complaints related to the ears in some manner in service, are given great probative weight. Accordingly, the Board finds that currently diagnosed tinnitus had its onset in service, and service  connection is warranted.

Moreover, as the competent and credible VA examiner has found that tinnitus is a symptom of hearing loss, and the he has effectively found that the noise exposure in service would have been sufficient to cause hearing damage, the Board finds that on res0olving all reasonable doubt in the Veteran's favor, currently diagnosed hearing loss is, to some degree, at least as likely as not related to service.  In other words, while any change in hearing may not have been noticeable or detectable at that time, in-service acoustic trauma is shown to have done some neurological damage to result in tinnitus, and it is consistent to conclude that the hearing loss also began at that time.  The Board stresses that key to this finding is the medical finding of a relationship between tinnitus and hearing loss.

Accordingly, service connection for bilateral sensorineural hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


___________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


